Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
1)	Applicant’s amendments to the claims filed 07/30/2021 are accepted. Claims 8, 11, 15, 22 and 28 are amended.
Response to Arguments
2)	Applicant’s arguments, see Pages 6-7, section titled “Rejections Under 35 U.S.C. § 112”, filed 07/30/2021, with respect to the claims have been fully considered and are persuasive.  The 35 U.S.C. 112(a) rejections of claims 8-28, and the 35 U.S.C. 112(b) rejections of claims 8-28 have been withdrawn. 
	Applicant’s arguments, see pages 7-9, sections titled “Rejections Under 35 U.S.C. § 102” and “Rejection Under 35 U.S.C. § 103” with regards to the claimed language of “including the incision site thereat” of claims 8, 15, and 22 have been fully considered and are considered persuasive, as the claimed limitation is not disclosed within the prior art of Burgess (U.S. PGPUB 20090036918), hereinafter Burgess, Lühmann et al. (U.S. Patent No. 5984247), hereinafter Lühmann, Knight et al. (U.S. Patent No. 5667480), hereinafter Knight, or Ortiz et al. (U.S. PGPUB 20100228094), hereinafter Ortiz. Therefore, the 35 U.S.C. 102(a)(1) rejection of claims 8-9, 12, 14, 22, and 25-28 as being anticipated by Burgess, and subsequent 35 U.S.C. 103 rejections of claims 10-11 as being unpatentable over Burgess; claim 13 as being unpatentable over Burgess in view of Lühmann; claims 15-16 and 18-21 as being unpatentable over Burgess in view of Knight; claim 17 as being unpatentable over Burgess in view of 
Applicant's arguments filed 07/30/2021 have been fully considered but they are not persuasive. Applicant argues that Burgess fails to teach the currently claimed device of independent claims 8 and 22, due to the recited language “against a surgical site so that a sufficient surface area of the bottom surface adheres and conforms to the surgical site, including the incision site thereat”, in Pages 7-8 of Applicant’s Arguments. Applicant further argues that Burgess in view of Luhmann fails to teach the currently claimed device of independent claim 15 due to similar recited language, in Pages 8-9. Examiner respectfully disagrees with Applicant. Applicant’s claimed language of “a sufficient surface area of the bottom surface” is broad, as “sufficient” is not defined within Applicant’s Specification. Due to the broadness of this language, Examiner interprets the bottom surface area of Burgess (defined as the bottom surface of Fig. 3; 33 and internal surface of Fig. 3; 5 in the Office Action filed 03/31/2021) as meeting the claimed requirements of “a sufficient surface area of the bottom surface area adheres”. Additionally, as can be seen in Fig. 3 of Burgess, 33, which is defined as part of the bottom surface area, is designed to stay in full contact with the surgical site, thus meeting the claimed language to conform. 
Claim Rejections - 35 USC § 112
3)	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

4)	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5)	Claims 8-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claims 8, 15, and 22 recite the language “so that a sufficient surface area of the bottom surface adheres and conforms to the surgical site, including the incision site thereat” in their respective lines 3-4. However, neither the specification nor the drawings provide support for this limitation, specifically “including the incision site thereat”. Applicant’s specification as originally filed, Paragraph [0050] recites “the body of the device can be placed over a surgical site so that the port is substantially in alignment with an incision point at the surgical sit. The flexibility of the pad, when placed on the surface of the surgical site, allows the pad to contour about the site to create a substantially gas-tight seal. To enhance adherence of the pad to the surgical site, an adhesive layer of the pad can be placed in contact with a surface of the surgical site”. However, this is does not support the claimed “including the incision site thereat”, particularly in light of incision site being deigned to be penetrated by the surgical 
Examiner’s Note
6)	Let it stand on the record that Examiner notes there is no prior art rejection for claims 8-28. However, this does not stand as an admission of Allowability. Examiner will reconsider the prior art after Applicant’s response resolving the 35 U.S.C. 112(a) rejections of claim 8, 15, and 22, as written within this current Office Action.
Conclusion
7)	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	The closest prior art of record is Burgess. Burgess teaches a method [Paragraph 0041] comprising: placing a bottom surface (bottom surface of Fig. 3; 33 and internal surface of Fig. 3; 5) of a flexible pad (Fig. 3; 5 and 33), against a surgical site (Examiner interprets the surgical site to be anything covered by the flexible pad) so that a sufficient surface area of the bottom surface adheres and conforms to the surgical site (Examiner interprets 33 to adhere and conform to the surgical site, as 33 molds to fit the shape of the surgical site, as shown in Fig. 3) to form a gas seal between the pad and the surgical site [Paragraph 0041], the pad having a port (Fig. 3; 15) in alignment with the incision site; inserting a surgical instrument (Fig. 3; 17) through the port into the incision site while maintaining a gas-sealed engagement with the surgical instrument [Paragraph 0041]; and communicating a fluid flow through the pad into the surgical site [Paragraphs 0039, 0041].

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

9)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SMITH whose telephone number is (571)272-8495.  The examiner can normally be reached on Monday - Thursday 8:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.T.S./Examiner, Art Unit 3783                                                                                                                                                                                                        /THEODORE J STIGELL/Primary Examiner, Art Unit 3783